PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cage et al.
Application No. 16/174,174
Filed: 29 Oct 2018
For: Systems and methods for location-based game play on computing devices

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed July 3, 2020, to revive the above-identified application.    
                  
The petition is GRANTED.
	
This application became abandoned for failure to reply in a timely manner to the non-final Office action mailed December 10, 2019, which set a shortened statutory period for reply of three (3) months.  A three (3) month extension of time under the provisions of 37 CFR 1.136(a) was obtained.  A Notice of Abandonment has not been mailed.  However, the application became abandoned by operation of law on March 11, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied: (1) the required reply; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1400.00 extension of time fee submitted with the petition on July 3, 2020 was subsequent to the maximum extendable period for reply, this fee is unnecessary.  In view of the above, the petitioner may request a refund of the overpayment.  A copy of this decision must be included with such a request for refund.

The application file is being forwarded to Technology Center GAU 3715 for processing.  





/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions